DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-29, 31, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfotenhauer (WO 2011/003110 A3).
Regarding claim 21, Pfotenhauer discloses a hydration bladder comprising, a collapsible and flexible body (100) having a first stiffness (noting it is recited as flexible) 

    PNG
    media_image1.png
    274
    390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    702
    media_image2.png
    Greyscale

Pfotenhauer demonstrates the opening portion and the end portion to the body are disposed externally form the reinforcement member chamber and the liquid chamber of the body is disposed externally from the reinforcement chamber to the degree that the reinforcement member chamber is constrained to the slot 504 and demonstrated as portion RC in Annotated Fig. 9 above, whereby the opening portion and the end portion and the liquid chamber of the body are disposed externally of portion RC shown above.

Regarding claim 23, Pfotenhauer discloses the reinforcement member is symmetric over a plane intersecting with the width direction and extending in a thickness direction, the thickness direction being substantially perpendicular to the longitudinal axis and the width direction (Fig. 4).
Regarding claim 25, modified Pfotenhauer discloses the reinforcement member has a concave surface facing toward the longitudinal axis of the body (Fig. 6 noting the overall curvature of portion 110 extending from the area of the first width to the third width).
Regarding claims 26 and 27, modified Pfotenhauer does not specifically disclose the first width is from 55 percent to 85 percent of the second width/global maximum width, or the third width is from 55 percent to 85 percent of the second width/global maximum width, or the global maximum width is from 14 percent to 44 percent of the length.
Regarding claim 28, Pfotenhauer discloses a flexible body (100) having a longitudinal axis extending between an opening portion (in which 108 resides) and an end portion opposite the opening portion (116), and the flexible body having a first stiffness (noting it is flexible and collapsible), a port (noting the orifice under 108) coupled to the opening portion of the flexible body, a liquid chamber formed by the flexible body, the liquid chamber configured to carry a liquid therein and in communication with the port, and a reinforcement member (110) coupled to the flexible 

    PNG
    media_image1.png
    274
    390
    media_image1.png
    Greyscale


Pfotenhauer discloses the reinforcement member terminating apart from the opening portion of the flexible body (to the degree that the reinforcing member is considered to extend between W1 and W3 as shown above)
Regarding claim 29, modified Pfotenhauer discloses the reinforcement member is symmetric over a plane intersecting with the width direction and extending in a 
Regarding claim 31, modified Pfotenhauer discloses the reinforcement member has a concave surface facing toward the longitudinal axis of the body (Fig. 6 noting the overall curvature of portion 110 extending from the area of the first width to the third width).
Regarding claim 35, Pfotenhauer a reinforcement member chamber (RC as shown above) coupled to the flexible body, wherein the opening portion and the end portion of the body are disposed externally from the reinforcement member chamber (noting the reinforcement chamber is considered to be the slot 504 and shown as RC in Annotated Fig. 9 above), and the reinforcement member (110) disposed within the reinforcement member chamber.

Claims 24, 30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfotenhauer (WO 2011/003110 A3).
Regarding claim 24, Pfotenhauer does not specifically disclose the reinforcement member is symmetric over a plane intersecting with the longitudinal axis and extending in a thickness direction, the thickness direction being substantially perpendicular to the longitudinal axis and the width direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Pfotenhauer and have the reinforcement member be symmetric over a plane intersecting the longitudinal axis and extending in a thickness direction at least between the first and third widths because 
Regarding claim 30, modified Pfotenhauer does not specifically disclose the reinforcement member is symmetric over a plane intersecting with the longitudinal axis and extending in a thickness direction, the thickness direction being substantially perpendicular to the longitudinal axis and the width direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Pfotenhauer and have the reinforcement member be symmetric over a plane intersecting the longitudinal axis and extending in a thickness direction at least between the first and third widths because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 32-34, modified Pfotenhauer does not specifically disclose the first width is from 55 percent to 85 percent of the second width/global maximum width, or the third width is from 55 percent to 85 percent of the second width/global maximum width, or the global maximum width is from 14 percent to 44 percent of the length.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Pfotenhauer and make the first width is from 55 percent to 85 percent of the second width/global maximum width, or the third width is from 55 percent to 85 percent of the second width/global maximum width, or the global maximum width is from 14 percent to 44 percent of the length, because such a .

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. 
Regarding claim 28, Applicant argues that Pfotenhauer fails to teach or disclose the reinforcing member terminating apart from the opening portion of the flexible body. Examiner respectfully disagrees.  Examiner notes that this limitation relies on what is considered to be the boundary of each of the opening portion of the flexible body and the reinforcement member.  Examiner notes that the claim does not include specific boundaries as to what can be considered the opening portion and the reinforcement member. In this case, the reinforcement member is considered to be the portion of 110 bounded by the portions denoted to have the first and third widths (W1 and W3) as 
Applicant argues that Pfotenhauer does not specifically disclose the liquid chamber of the body is disposed externally from the reinforcement member chamber. Examiner respectfully disagrees. Examiner notes that the Pfotenhauer reference has been reinterpreted such that the reinforcement chamber is considered to be bounded to the portion of the slot 504 which interacts with portion 110 and is bounded as shown in Annotated Fig. 9 by the rectangle labeled RC. To this degree the liquid chamber as well as the opening portion and the end portion are located externally from the reinforcement chamber (RC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./           Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734